In an action to recover damages for injuries sustained as the result of a fall caused by tripping in a hole in a concrete sidewalk, judgment modified by setting aside the dismissal of the complaint on the merits as against the city of New Rochelle, and by granting a new trial as to it. As thus modified, the judgment is unanimously affirmed, with costs to appellant to abide the event, and with costs to respondents Direct Realty Company and James Butler Grocery Co., as against *1027appellant. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.